DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, 12-15, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Fan (CN 102862568 A) was the closest prior art of record to teach an automatic docking process when a vehicle has encountered a network communication issue but fails to specifically teach receiving a first copy of a second manifest including a second creation history of a second transformed object generated by the AV and a second data integrity value corresponding to the second transformed object; determining a Service Level Agreement (SLA) is violated based on the first copy of the second manifest; and causing the AV to dock at an AV servicing station for further diagnosis based on the SLA. first copy of the second manifest; and causing the AV to dock at an AV servicing station for further diagnosis based on the SLA. The prior art of Lim was the closest prior art to teach the process of a creation history of a transformed object generated and a data integrity value corresponding to the transformed object lacks the teachings for a second creation history  of a second transformed object generated by the AV and a second data integrity value corresponding to the second transformed object; determining a Service Level Agreement (SLA) is violated based on the first copy of the second manifest; and causing the AV to dock at an AV servicing station for further diagnosis based on the SLA. The prior art Neeman was the closest prior art to teach the first copy of a manifest, reconciling the first and second copy with the validation of the transformed object; and the prior art of Lui teaches the transmission of data between remote entities.
However, the prior art of record fails to specifically teach the entire invention as claimed by Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689